Citation Nr: 1110119	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  06-15 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected cervical spine degenerative disc disease.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that reopened and continued the denial of the Veteran's claim of service connection for a left shoulder disability.  In February 2006, the Veteran was afforded a hearing before a decision review officer, a transcript of which is associated with the claims file.  In May 2008, the Board reopened and remanded the Veteran's claim for service connection for a left shoulder disability for additional development; the December 2009 Board decision again remanded the issue.  It now returns for appellate consideration. 


FINDINGS OF FACT

1.  A chronic left shoulder disability was not manifested in service.

2.  The evidence does not relate the Veteran's currently diagnosed left shoulder disability directly to his active military service or on a proximate basis to his service-connected cervical spine disability.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, November 2004 and August 2008 letters provided certain essential notice prior to the readjudication of his claim.  Mayfield, 444 F.3d at 541-42.  The letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also informed him of disability rating and effective date criteria.  Dingess/Hartman, 19 Vet. App. at 484-86.  An April 2010 letter informed the Veteran of what is necessary to substantiate a claim of secondary service connection.  A December 2010 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative had the opportunity to respond to these notifications.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Board finds substantial compliance with the December 2009 remand instructions as the Veteran was afforded an examination, provided with notice of what was needed to substantiate his claim of secondary service connection, and updated VA treatment records were secured.  

The Veteran's service treatment records are associated with the claims file and pertinent postservice treatment records have been secured.  A VA examination was conducted in March 2009, and an addendum obtained in August 2010.  While in January 2011 the Veteran alleged that the examination was not adequate as X-rays were not taken, the Board finds that it is sufficient for rating purposes, as it considered the evidence of record and the reported history of the Veteran, was based on an examination of the Veteran, noted pertinent history and all findings necessary for a proper determination in the matter, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third element of service connection is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The record reflects that cervical radiculopathy has been diagnosed.  Cervical radiculopathy is a separately ratable manifestation of cervical spine disability and is not a disability manifested by distinct pathology.  While a July 2008 rating decision granted service connection for a cervical spine disability, the Veteran did not file a notice of disagreement with that determination, to include the absence of a separate evaluation for cervical radiculopathy.  Thus, the only the issue of entitlement to service connection for a left shoulder disability is before the Board.  

The Veteran has, intermittently, alleged that his left shoulder disability pre-existed service.  To that end, a September 1965 pre-service private treatment record notes that the Veteran had previously sought treatment for left shoulder pain, and the August 1965 Report of Medical History notes that he complained of a history of painful or "trick" shoulder or elbow.  Yet, neither of these records reflects a preexisting diagnosed left shoulder disability.  Indeed, pain alone (absent underlying diagnosed pathology) does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, both the Veteran's August 1965 service entrance examination, and his December 1968 service separation examination, do not show a diagnosed left shoulder disability.  Consequently, the Veteran is entitled to the presumption of soundness on entrance into service.  38 U.S.C.A. § 1111.  

Subsequent to service, a January 1974 private treatment record reflects that the Veteran sought treatment with a chiropractor for left shoulder pain.  In December 1976, the Veteran first sought service connection for left shoulder and neck disabilities.  In a January 1977 certification, the Veteran's physician (B., M.D.) noted that he treated the Veteran from January 1974 to December 1976.  The clinical findings and symptomatology were left cervical shoulder and arm pain syndrome from spinal subluxation and the diagnosis was recurring spinal subluxation associated with left shoulder pain syndrome.  An April 1977 VA examination found that he had full range of motion of his shoulders and scapular muscles.  His shoulder muscle strength and neurological examination of his upper extremities were normal. 

In an August 2004 letter, a private physician noted that the Veteran was seen for shoulder pain and neurosurgical evaluation.  The diagnosis was cervical stenosis and degenerative disc disease.  At his February 2006 decision review officer hearing, the Veteran testified that he experienced shoulder pain whenever he had neck pain.  In his May 2006 substantive appeal (VA Form 9), the Veteran stated that the combat experiences and working with certain equipment from his service in Vietnam aggravated his "pre- existing disabilities."  He specifically noted extensive lifting of ammunition, field artillery pieces, and loading and unloading trucks for transport to and from fire support bases from the base camp. He noted that medical records from his family physician in the 1970s were not available.

A January 2007 VA left shoulder X-ray was interpreted as revealing no fractures or dislocations, well maintained joint spaces with normal rotation motions, and no blastic or lytic changes.  On January 2007 VA examination, the Veteran reported that the weight of his helmet, carrying ammunition, and the straps around his shoulders put tension on his left shoulder.  He reported that he had no prior injury to his left shoulder before the military and developed pain in service.  He reported experiencing daily left shoulder pain.  The diagnosis was left shoulder strain with negative X-rays.  In a January 2007 addendum, the examiner noted that in 1977 the Veteran was diagnosed with degenerative changes of the cervical spine and left shoulder and that there was no evidence of left shoulder treatment in the military.  

In a February 2009 letter the Veteran's wife noted that the Veteran had pain in the shoulder that continued to deteriorate.  She stated that she knew that he had pain since the military because she was married to him while stationed at Ft. Hood, saw him in pain all the time in service and when he was discharged, and she had seen him in pain almost every day since.  At the March 2009 VA examination, the Veteran reported that he had pain in his left shoulder prior to service which was aggravated by unloading and carrying ammunition and that after discharge he developed increased pain in the shoulder musculature.  The impression was strain of the left shoulder.  The examiner noted that the Veteran did not have radicular pain of the left shoulder, but muscular pain, and he was not treated for any left shoulder complaints in service.  He opined that it was less likely than not that the Veteran's left shoulder was related to his cervical disease.  He also noted that the Veteran had a negative examination and X-ray of his shoulder, that he could see no way that wearing a helmet or carrying heavy equipment in service would cause the Veteran's current left shoulder pain, and that he had a muscular type strain not related to his military service.  The examiner opined that it was less likely than not that the Veteran's left shoulder disability was related to any incident in service.   

In April 2010 correspondence, the Veteran noted that while in Vietnam serving as a cannoneer, he remembered loading artillery projectiles with his left hand, arm, and shoulder.  An August 2010 addendum to the March 2009 VA examination report noted that the Veteran's left shoulder and cervical degenerative joint disease (degenerative joint disease) were separate entities, that the examiner found no radicular pain or signs, and that it was less likely than not that the Veteran's left shoulder was aggravated by the service-connected cervical spine degenerative disc disease.  In a January 2011 statement the Veteran reported that he had lived with pain in his shoulder since 1969, that after his cervical surgery pain in his neck and shoulder got "really bad" and that a VA therapist verbally mentioned that his cervical spine surgery (fused discs) could weaken the cervical structure and cause other pain.   

The January 2007 VA examiner opined that it was less likely than not that the Veteran's current left shoulder condition was related to the military.  His rationale was that the Veteran was not treated for the left shoulder in service.  The March 2009 VA examiner opined that it was less likely than not that the Veteran's left shoulder disability was related to any incident in service.  His rationale was that the Veteran's X-ray and examination were negative.  Both of these opinions provide a rationale and rely on documented clinical findings, and there are no other medical opinions of record which address the etiology of the Veteran's symptomatology. 

The Veteran and his wife have both asserted that his left shoulder condition is related to his service.  These statements have been considered, and it is acknowledged that competent medical evidence is not always required when the determinative issue is a medical nexus and that the Veteran and other lay persons are competent. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d at 1376; Barr, 21 Vet. App. at 308-309.  However, the Board finds the nexus opinions of the January 2007 examiner (physician's assistant) and March 2009 examiner (medical doctor) to be of more probative value than the generalized lay statements of the Veteran and his wife.  First and foremost, the examiners have more skill, knowledge, training, expertise, and experience in answering questions of medical etiology.  Additionally, the opinions are based on thorough examinations of the Veteran, review of his medical history and claims file, diagnostic studies, and his reported history.  As there is no medical evidence to the contrary, the Board finds no reason to question the opinions.  

To the extent that the Veteran seeks to establish by his accounts that he had the onset of a left shoulder disability in service and continuity of symptomatology since, the Board finds that the evidence is to the contrary.  Notably, the Veteran did not receive treatment or diagnosis for the left shoulder in service and a left shoulder disability was not documented during service or at service separation examination.  As a left shoulder condition was not "noted" at all in service and there were no complaints other than an isolated and generalized history of shoulder pain on the Veteran's self-report at service separation, the Board finds that service connection based on onset of the disability in service, with continuity of symptomatology since that time, not to be credible.  See Savage, 10 Vet. App. at 495-96.  Indeed, the Veteran has variably argued that he had shoulder pain before service, and also that his military service was the first time that he experienced left shoulder pain.  The inconsistency of these statements calls into question his credibility as to the pain's initial onset.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

The Veteran has also alleged that his left shoulder disability is secondary to his service-connected cervical spine disability.  The record reflects that left shoulder strain as diagnosed on VA examination, and that as noted above, service connection was granted for a cervical spine disability.  What remains necessary to establish secondary service connection for the left shoulder disability is competent evidence that establishes that such disability was either (a) caused by or (b) aggravated by the service-connected cervical spine disability.

In an October 2005 letter, the Veteran's private physician stated that the Veteran had been suffering from cervical radiculopathy and that wearing a helmet during his military service as likely as not contributed to his medical condition.  However, this opinion does not relate the Veteran's current left shoulder disability (muscular strain) to his cervical spine disability.  Therefore, is not probative to the issue on appeal.

The March 2009 VA examiner noted that the Veteran did not have radicular pain of the left shoulder, but muscular pain, and he opined that it was less likely than not that the Veteran's left shoulder disability was related to his cervical spine disability.  In an August 2010 addendum, the March 2009 VA examiner noted that the Veteran's left shoulder musculoskeletal disability, and his cervical spine degenerative joint disease, were separate entities; the examiner also concluded that it was less likely than not that the Veteran's left shoulder disability was aggravated by his service-connected cervical spine degenerative disc disease.  Both of these opinions provide a rationale and rely on documented clinical findings, and there are no other medical opinions of record which address the etiology of the Veteran's symptomatology on a secondary basis.

The Veteran has asserted that his left shoulder disability was related to his service-connected cervical spine disability.  He also stated in January 2011 that a VA therapist verbally told him that cervical spine surgery (fused discs) could weaken the cervical structure and cause other pain.  But the evidence of record does not corroborate this opinion.  Even finding the Veteran's statement that such an opinion was offered as credible, the opinion itself is speculative and not supported by rationale.  The U.S. Court of Appeals for Veterans Claims (Court) has held that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).   An opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, the opinion relayed by the Veteran does not support his claim.  

As the Board has found the March 2009 and August 2010 VA opinions more probative than the Veteran's generalized lay statements and the speculative opinion relayed by him, the preponderance of the evidence is against the Veteran's claim for service connection on both a direct and secondary basis.  Therefore, the benefit of the doubt rule does not apply, and the claim must be denied. 


ORDER

Service connection for a left shoulder disability is denied.





____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


